The European Ombudsman's activities (2008) (debate)
The next item is the report by Chrysoula Paliadeli, on behalf of the Committee on Petitions, on the annual report on the European Ombudman's activities in 2008.
Mr President, ladies and gentlemen, Commissioner, on 21 April 2009, the European Ombudsman submitted his annual report on his activities in 2008 to the outgoing President of the European Parliament, Hans-Gert Poettering. On 14 September of the same year, Mr Nikiforos Diamandouros presented the contents of that same report to the Committee on Petitions, which had already commissioned me to draft a report, which was approved unanimously by the members of the Committee on Petitions on 1 October 2009.
The written report consists of two documents: a brief, six-page overview and an extensive version which goes into the Ombudsman's activities, the statistics and the interpretation of them in greater detail, in the aim of improving procedure and best practice.
The data and the findings - in both documents - are presented in a user-friendly way using some illustrative examples which help the reader to understand, evaluate and make use of the text.
Compared with previous reports, this new presentation of the statistical data and the evaluation of the findings has made the report more comprehensible and, above all, more useful, because it goes beyond the limits of a mere record, addressing policy issues and methods of improvement.
An unprecedented number of inquiries was completed in 2008. Most of these cases concerned the European Commission and far fewer concerned the administration of the European Parliament. The most common type of maladministration was lack of transparency. One third of cases were settled amicably to the satisfaction of the complainant. There were fewer instances in which the Ombudsman was forced to make critical remarks to the administrative institutions involved. There were even fewer in which a detailed opinion was requested, while in one case, a special report was submitted to Parliament, resulting in a special resolution in favour of the complainant. In 2008, the Ombudsman completed an own-initiative inquiry into late payments by the Commission, as a result of which measures were taken to limit late payments and a new investigation was announced. The Ombudsman's basic priority was to ensure that citizens' rights are respected in the aim of strengthening the confidence of European citizens in its institutions.
This aim was served by his choosing to improve the quality of information provided to citizens concerning their rights via the European Network of Ombudsmen. At the same time, with the usual practices for resolving issues imposed by his institutional role, the Ombudsman strengthened contacts with the members and officials of the European institutions, thereby promoting a culture of service within the administrative services of the Union, which certainly contributes towards the general objective of mutual respect between European citizens and the European institutions. One tangible result of this campaign was the increase in 2008 in the number of petitions, which is an indication of the fact that a larger number of European citizens had been informed of, and decided to make use of, the institution of the Ombudsman in order to complain about issues relating to the sound administration and operation of the administrative and other services of the European Union.
The Ombudsman's website was updated regularly throughout 2008 in order to transform it into a modern, dynamic and interactive service. To close the first phase of this oral report on the European Ombudsman's annual report, we expect constructive activity with the European Parliament to continue in the same way, for the activity of this institution to be promoted as a model of sound administration to the national administrative authorities and for this institution to continue to act as a communication channel between the European institutions and the citizens of Europe.
European Ombudsman. - Mr President, thank you for this opportunity to address Parliament on my annual report for 2008.
I wish to thank the Committee on Petitions, and especially the chair, Mrs Mazzoni and the rapporteur, Mrs Paliadeli, for their helpful and constructive report. I enjoy an excellent working relationship with the committee. It offers me valuable support and advice whilst fully respecting my duty, as Ombudsman, of impartiality and independence.
Parliament and the Ombudsman both work to ensure that citizens and residents of the EU can enjoy their rights to the full. We do so in different ways. The Ombudsman's mandate is more limited; I can only deal with complaints against EU institutions and bodies, whilst the Petitions Committee can also examine what Member States are doing. Furthermore, Parliament is a sovereign political body and can deal with petitions that request changes in the law, or even new laws. In contrast, my role is in dealing with complaints, helping complainants uncover maladministration and attempting to put it right.
Unlawful behaviour, when it falls within my mandate, is always a form of maladministration. However, it is not enough for EU institutions and bodies merely to follow the law. They must also act consistently and in good faith. They must act in accordance with the rules and principles which they have adopted, and they must demonstrate that they are service-minded, for example, by acting fairly, reasonably and courteously. Indeed, the generation and maintenance of a culture of service to citizens lies at the very heart of the principle of good administration.
The Ombudsman's privileged relationship with Parliament is key to ensuring results for citizens. Unlike court rulings, an Ombudsman's decisions are not legally binding. I can only use the power of persuasion to convince EU institutions and bodies to follow my recommendations. Where they refuse to do so, it is of fundamental importance that the Ombudsman can turn to Parliament to seek its support.
For instance, when an institution does not comply with a recommendation in a case which raises fundamental questions of principle, I can issue a special report to Parliament. One example from 2008 was the refusal of the Commission to change its stance in an age discrimination case. I was gratified that Parliament dealt with this report expeditiously and that Mr Martínez Martínez's report, adopted by plenary in May 2009 without a single vote against, reflected entirely the concerns I had raised.
My annual report records the progress made in handling complaints, promoting good administration and providing information about the Ombudsman's role. As explained in its opening pages, strenuous efforts have been made to improve its user-friendliness so that readers can easily obtain a clear and comprehensive account of the Ombudsman's work.
It has also now proven possible to publish the report much earlier in the year than before. In addition, a new six-page overview has been produced. This new publication records the most important results obtained for complainants, and highlights the main policy issues dealt with over the past year.
The Ombudsman closed a record number of enquiries in 2008 - 355 to be exact - with most taking less than a year. I am happy to say that the EU institutions and bodies have shown that in general, they are keen to resolve issues that I bring to their attention. The increased number of friendly solutions and settlement of cases is both positive and praiseworthy.
Eight cases closed in 2008 exemplify best practice among the institutions and bodies in responding to issues I raised. The institutions and bodies concerned are the Commission, the Council, the Court of Justice, EPSO, OLAF and the European Aviation Safety Agency. The eight star cases are included in the report as models of good administrative behaviour for all institutions and bodies.
Let me briefly mention just two of these cases.
The Commission was constructive throughout the procedure concerning a payment dispute. As a result, the company concerned received more than EUR 100 000 in outstanding payments.
EPSO agreed to disclose to candidates, at their request, the evaluation criteria used in selection procedures, as well as a breakdown of individual marks.
In 2008, the Ombudsman registered a total of 3 406 complaints. This represents a 6% increase compared to 2007.
In almost 80% of all cases registered, help was provided to the complainant by opening an inquiry, transferring the complaint to a competent body or giving advice. Often, such advice is to contact a member of the European network of Ombudsmen. This network now consists of roughly 95 offices in 32 countries and includes the Committee on Petitions. One of its purposes is to facilitate the rapid transfer of complaints to the competent body. In 2008, for example, 191 complainants were either advised to petition Parliament or their complaints were directly transferred to the Committee on Petitions.
Of course, it is much better if complainants can identify the most appropriate avenue of redress the first time around. This helps avoid the frustration involved for citizens who are told that the body that they have turned to is not able to help them. It also means that complaints are resolved more promptly and effectively, thus ensuring that citizens can fully enjoy their rights under EU law.
A very important initiative in this area came to fruition earlier this year. My office launched an entirely new website, including an interactive guide in all 23 languages, to help citizens address directly the body best equipped to deal with their complaint. This body may be my own department, the Committee on Petitions, the national ombudsman's department in the complainant's Member State of origin, or the cross-border online network, SOLVIT. So far this year, over 23 000 people have used the guide to obtain advice.
In 2008, by far the most common allegation I examined was lack of transparency in the EU administration. This allegation arose in 36% of all inquiries and included refusal of information or documents. It is with a certain degree of concern that I have noted this high percentage.
An accountable and transparent EU administration is, and must remain, key to building citizens' trust in the EU. Of particular importance regarding transparency in 2008 was the Commission's proposal to reform Regulation (EC) No 1049/2001 on public access to documents.
The Commission has proposed changes to this Regulation, some of which would be very beneficial. However, in my estimation, some other proposed changes would result in citizens having access to fewer, not more, documents.
The Lisbon Treaty changes the legal and political context of the Regulation by giving citizens more opportunities to participate in the activities of the Union. Its entry into force will provide a good opportunity for the Commission to submit a new proposal that would reflect this new reality and would strengthen the fundamental right of access to documents of the EU's institutions and bodies.
The support of Parliament was crucial in securing the revision of the Ombudsman's statute in 2008. The changes effected strengthen the Ombudsman's powers of investigation, thereby ensuring that citizens can have full confidence in the Ombudsman's ability to conduct a thorough investigation of their complaints without restrictions.
Allow me to conclude by recalling that my task is to promote good administration in EU institutions and bodies. Maximising transparency and accountability, and promoting and helping entrench a culture of service to citizens, are key factors in the fulfilment of this task.
I am confident that our two institutions will continue to work closely in pursuit of the shared goal of helping citizens and residents to enjoy their rights fully in a transparent and accountable European Union.
Vice-President of the Commission. - Mr President, first of all I would like to thank the rapporteur, Mrs Paliadeli, for a very good report, and the Committee on Petitions for its enduring and important work. Of course, my thanks also go to the Ombudsman, Mr Diamandouros, for his thorough and complete annual report.
As the Ombudsman pointed out when he presented his annual report back in April this year, the crucial work is about building citizens' trust in the EU. It will come as no surprise that I totally agree with that. I do not have much time at my disposal, so would like to concentrate on just a few important points.
The Paliadeli report offers a clear, exhaustive overview of the Ombudsman's activities for the past year, and the new presentation for statistics and new layout makes this report accessible and easy to read. In 2008, the Commission contributed an opinion to the negotiations on the review of the Ombudsman's Statute. We took an active part in the interinstitutional work to reach a satisfactory solution. We can all be proud of the result, which is the new Statute. I believe it is a result that citizens will benefit from.
Regarding complaints to the Ombudsman, we saw a 6% increase compared with 2007. As you know, 66% of the enquiries focused on the Commission. I do not see this as particularly strange. After all, the Commission is a fairly big institution with many more areas of responsibility likely to be targeted by complainants but, of course, the figures can and should be improved. That is also true of the fact that the most frequent claims for maladministration concern a lack of transparency - namely 36% of all enquiries. Such figures need to be brought down by all institutions.
A different, but related, subject is that of the treatment of information relating to business secrets and confidential information. Recently, we have seen some difficulties in relation to competition files. For this reason, we need to define modalities for the treatment of classified information, documents and other information covered by the obligation of professional secrecy. The Commission has been working hard on this issue and we will soon be able to submit a proposal to the Ombudsman.
Another positive development is the increase in the number of friendly solutions, as we have already heard. In 2008, 36% of all investigations were either settled by the institution complained against or resulted in a friendly solution. For the Commission, I am glad to say that the trend is definitely moving in the right direction. This shows both an awareness and an acknowledgement of the Ombudsman's work, as well as respect for the complainants.
My second to last point is about the call made in the draft resolution for a common approach to a code of good administrative behaviour. As you know, the Commission has its own code, and that is broadly in line with the requirements of the Ombudsman. This important matter is best brought forward by first having a constructive interinstitutional debate and dialogue before presenting a legislative proposal.
My last point is about communication in practice. Here I want to commend the Ombudsman on his new website. Just like the annual report, it is thorough, complete and user-friendly. When it comes to developing an interactive handbook to help citizens identify the most appropriate forum for solving their problems, I firmly believe that this excellent new website tackles the problem. The work should not be duplicated, but be given enhanced visibility. From the Commission's side, we have tried to contribute to this, and the new Europa website does exactly that. It enhances visibility and citizens can easily find the Ombudsman's guide in a couple of clicks.
So, all in all, in 2008 we saw both progress and possibilities for further improvements by our institutions. I would again like to thank Mr Diamandouros for his achievements and important work and Mrs Paliadeli for her excellent report.
Mr President, Commissioner, Mr Diamandouros, ladies and gentlemen, I should like first of all, on behalf of the Group of the European People's Party (Christian Democrats), to congratulate the rapporteur most sincerely on the work she has done and on the spirit of cooperation she has shown throughout the process of drafting this report.
We are giving our verdict today on the annual report on the European Ombudsman's activities, which was presented on 21 April.
Appointed by the European Parliament, the Ombudsman gives us a formal account, via this report, of all the results of his inquiries into complaints concerning cases of maladministration within our European institutions and agencies. His role, which is of the utmost importance, represents an essential guarantee that the principles of transparency and good administration will be respected and therefore constitutes a genuine form of protection for our fellow citizens in cases of injustice, discrimination, abuses of power, outstanding responses and delayed information.
Indeed, in this report we note the increasing number of complaints lodged with the Ombudsman. The majority concern the European Commission, the institution that, admittedly, comprises the largest number of officials, but essentially, they are cases of an alleged lack of transparency. The fact remains that the Commission is the guardian of the Treaties.
Coming back to the report, the Committee on Petitions approved it by a large majority on 1 October. Our Ombudsman has carried out his job of examining and processing the complaints in an active and balanced way. In particular, he has always been able to maintain good relations with and between the institutions, which has helped the institutions and agencies in question to accept an amicable solution or to settle certain disputes, with a few exceptions.
Moreover, the Ombudsman serves as a resource for the institutions. He helps them to improve their performance by drawing their attention to areas for improvement, the ultimate goal being to improve the service to be provided to our fellow citizens.
The report that we have adopted in committee underlines and points out the importance of the adoption of a code of good administrative behaviour by all of the European institutions and agencies, a code that was already approved by the European Parliament eight years ago. This repeated call by our committee must not remain unanswered. Europeans deserve nothing less.
The right to good administration by the institutions and bodies of the European Union is a fundamental right laid down in Article 41 of the Charter of Fundamental Rights of the European Union included in Part II of the Treaty of Lisbon, which is no longer a fantasy but a reality.
Lastly, I feel the need to point out that the Ombudsman reserves the right to scrutinise the work of the Commission and must ensure that the latter makes proper use of its discretionary power to start infringement proceedings or to propose sanctions.
First of all, I would like to congratulate our rapporteur, Mrs Paliadeli, for her excellent report.
Secondly, in my role as coordinator for the Committee on Petitions and as a member of the Committee of several years standing, I would like to welcome and mention the excellent cooperation and collaboration we have continually had with the European Ombudsman, Nikiforos Diamandouros.
As the coordinator of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament for the Committee on Petitions, I must express concern about the large number of cases where alleged maladministration was caused by a lack of transparency on the part of the European institutions.
I must stress that it is the duty of both the European Parliament and the Committee to resolve this problem. It is our duty to restore European citizens' confidence in the European institutions.
The complaints submitted to the Ombudsman, along with the petitions submitted to the Committee on Petitions, must be seen as an opportunity to rectify errors and lack of clarity regarding how Europe's institutions and legislation operate, for the good of European citizens.
With this in mind, the S&D Group organised last week an information seminar, attended by a large group of journalists, on the right of petition as a means of bringing the European Union closer to its citizens.
I would like to support the suggestion put forward in this report about setting up a common website for European institutions, intended to help citizens identify directly which institution is able to settle their complaint.
Finally, I wish to support the European Ombudsman's initiative in strengthening cooperation with national ombudsmen and similar institutions in a joint effort to reinforce the trust of European citizens.
Mr President, Mr Diamandouros, ladies and gentlemen, I wish to thank the Ombudsman and his entire Office for the valuable work they have done to promote good governance and transparency. I would also like to thank the rapporteur for her excellent work.
The post of European Ombudsman has proven to be a necessary one right from the start, and now that the Treaty of Lisbon is to enter into force and the Charter of Fundamental Rights will be binding, the Ombudsman's role will be more important than ever. That is why, in future, we will need to do more to ensure that the Ombudsman has the necessary resources and that his or her powers are relevant to the present times. This will mean that he or she is in possession of all necessary information and that EU officials will have to say what they know about something as opposed to what they want to say. Otherwise, we will not be able to speak of the rule of law, which we are so fond of talking and teaching others about. We also have to comply with the rule of law: after that, we can tell others about it.
The Ombudsman's annual report is a splendid example of how we too should present the work that we do to the public. The report is clear, concise and to the point. Transparency is the key to European democracy and is its main building material, and it is interesting that 36% of complaints relate to this very notion of a lack of transparency. That says a lot and the matter needs to be addressed.
Under the Charter of Fundamental Rights, every citizen has the right to have his or her affairs handled impartially, fairly and within a reasonable time by these institutions. That has been mentioned frequently and it puts all of us under an obligation, and that obviously applies to the Ombudsman's Office as well. I would therefore like to stress that we need to ensure that there are the right resources in place so that our citizens do not have to wait years for a decision. That will depend on resources more than anything. I would like to thank the Ombudsman for the valuable work that he has done and wish him every success in this very, very challenging and sometimes also far too underrated job. It is one of the most important jobs and functions in the European Union: attending to the rights of citizens.
Mr President, my thanks to Mrs Paliadeli for a splendid report. The Ombudsman has received a large amount of praise for his constructive and easy-to-follow overview of the issues, and I would like to add my voice to those praising him.
There is not much time, so I will restrict myself to just three points. The first thing I would like to mention is the Ombudsman's monitoring of his agreement with the European Investment Bank. This was an initiative that our group took in connection with Parliament's resolution on the 2006 annual report. In this regard, it would seem right to draw attention to the improvements in the bank's cooperation with NGOs and other civil society players that make this cooperation easier and more transparent, and we are grateful for these.
Secondly, I would like to mention the amendment proposed by the Group of the Greens/European Free Alliance calling on the Committee on Constitutional Affairs to draw up procedures to make it easier to bring cases before the Court of Justice, with regard to which Parliament will support the Ombudsman's recommendations. This will bring about a tangible strengthening of the Ombudsman's position and therefore also of the legal status of the citizens. This is something that we previously received Parliament's support for in principle. We now hope that, during this plenary sitting, Parliament will follow the Committee's lead and vote in favour of this improvement.
My third point is about the amendment we have tabled today for making the Ombudsman's authority clearer in matters of poor administration - maladministration, in other words. In this connection, we are concerned that the very open wording may give rise to serious problems in interpretation. Although our proposal looks quite technical, it is considerably more secure from a legal point of view than the wording in the report. We are pleased that Mrs Paliadeli has given her support to the proposal and I hope, of course, that Parliament as a whole will support it too.
Mr President, Mr Diamandouros, you are a very skilful politician, Mr Diamandouros, and you know how to win the support of many political groupings in our Parliament. We might say that a number of politicians in our Parliament could learn from you. I hope that your main success will not be the creation of a new, easy to access website.
I think you should give attention to working with ombudsmen from different countries, not just from EU Member States, but also from the Member States of the Council of Europe, because they sometimes do more to represent the state to the citizens than the citizens to the state. Furthermore, I think that compiling a textbook on how to write complaints will be a downright discouragement to citizens to actually write them. It seems to me that our institutions need supervision. It is my conviction that this idea, although subversive, is what is needed here.
I would like to stress that the transparency we are talking about here is an absolutely fundamental prerequisite for complete trust in the European Union and EU institutions. Recently, our citizens have been lacking in trust towards the EU, as Mrs Paliadeli can confirm. Under Plan D (democracy, dialogue, debate), we need to show the citizens that the European Union and its institutions are transparent and are serving the citizens. Otherwise, the democratic deficit will, unfortunately, become wider.
Mr President, ladies and gentlemen, the role of the Ombudsman, and thus the examination of his report, constitutes an important element for the European institutions. Indeed, it is one of the indicators of the perception that our fellow citizens have of our institutions.
A few months on from the European elections, where we all regretted the low turnout, indeed the rise in abstentions, the importance that Parliament attaches to this report is therefore crucial. This is all the more true with regard to the follow-up to the recommendations made in it.
355 complaints (a 6% increase on the previous year) is very little. It is very little in the context of the 500 million people living in Europe. One could be delighted with this and see it as a sign that our fellow citizens are satisfied. We know that they are nothing of the sort.
From this perspective, the fact that most of the complaints relate to the lack of transparency in our institutions is also revealing. Coming out of an election campaign, we know what this is all about. Our fellow citizens have a poor understanding of our institutions and do not know how they work. They do not see the point of Europe, and it is not surprising that most of the complaints concern the Commission since, in the eyes of our fellow citizens, the Commission is the European Union.
However - I am exaggerating here, but only slightly - the communication posts have largely been budgeted for, and we have been told, since the elections: 'we have to improve communication, we have to enhance it so as to increase our fellow citizens' awareness'.
Admittedly, we do have to improve communication, but I believe that too much communication kills information. I shall willingly endorse the proposal - which has just been put to us by our fellow socialist Member - to have a common site that steers citizens towards the diverse information available to them.
This report is an indicator of the proper functioning of our institutions, of good administration. That has already been said. It is an indicator of our governance. It is therefore crucial to ensure that its recommendations are followed, not only for the sake of the report, and in particular the special reports, but also as an everyday practice.
Many thanks, Mr Diamandouros, for your work with our fellow citizens. Many thanks to your team. You can count on our support to promote and facilitate your work.
Mr President, may I say from the outset that we support the Ombudsman's report and Mrs Paliadeli's report, which are comprehensive, and for that we congratulate them. History has taught us that, at certain times, especially in times of economic crisis, citizens express manifest disappointment in the political systems regarding the dispensation of justice while, at the same time, the greater the influence a state has at economic and social level, the greater the number of disputes there are between citizens and the bodies of state.
The point is that the political system must - of course always, but especially in such times - create outlets for restoring citizens' confidence in the administration, the state and unions. I would even go so far as to say that the counterweight to an increase in corruption and maladministration is to increase the morality of institutions and the impartiality of audit bodies.
It is easy to see from the above thought that I consider the institution of the European Ombudsman to be extremely important in restoring the confidence of European citizens in the institutions and bodies of the European Union and, as such, we support every effort designed to strengthen this institution, expand its remit and improve its public image.
I would therefore ask that we all endeavour to provide every assistance to the work of the European Ombudsman and adopt all aspects of his action to achieve a citizen-centred approach. Congratulations Mr Diamandouros.
(DE) Mr President, young students have asked me to report on current events and goings on in Austria and also in parts of Germany here in the plenary session of the European Parliament. Ombudsman, my apologies, as I am going to comply with that request at this point.
A social movement known as Die Uni brennt, or University Ablaze, has taken shape in Austria over a number of weeks. It is a movement the like of which has not been seen in Austria and other parts of Europe for decades. Thousands of students are demonstrating, they are taking to the streets and occupying lecture theatres. They are demanding academic rather than vocational education, they are calling for a democratisation of the universities and, above all, they are demanding free access to education.
One of their main points of criticism is the Bologna Process. For example, there is a banner at the University of Vienna reading 'Make Bologna the process!', which is very fitting, I think. Traditional politicians have been vaunting the Bologna Process as the crucial step towards a European Higher Education Area for years and have told us that that would make us all much more competitive. Ultimately, the result is a highly inflexible schematic approach, partly-privatised universities, that would make it possible to plan educational output.
Scholasticism, however, is anything but a plannable process. It is the way in which enlightened people communicate with one another and articulate themselves. Scholarly curiosity and scholarly creativity likewise cannot be planned: this movement has proved that once again. For that reason, we should, in fact, support it - it is democracy in action.
(IT) Mr President, ladies and gentlemen, as Chairman of the Committee on Petitions and on behalf of all of the committee's members, I wish to thank the Ombudsman for the work he has done and for the precise report he has produced. I would like to thank Mrs Paliadeli for the excellent contribution she has made to the work of our committee and everyone who has participated in the debate, because they are showing an interest and paying attention with the aim of ensuring that these instruments of democracy and participation are implemented and fulfil the objective that they are intended to fulfil in the Treaties.
Studying the 2008 report of the European Ombudsman, we see that, unfortunately, the objective of applying the principle enshrined in Article 41 of the Charter of Fundamental Rights is still far from being met. The right to report cases of maladministration to the Ombudsman, exercised by 3 406 European citizens in 2008, demonstrates an increasing level of dissatisfaction, given that in 2007, the figure was 3 211. I believe that this figure should be compared with the level of knowledge and awareness and thus, I maintain, in opposition to the assertion made by the Member who spoke earlier, that these figures testify to a high level of dissatisfaction among Europeans. Moreover, it is some consolation to learn that only part of these complaints were considered to come under the remit of the European Ombudsman, because a large proportion of the complaints not taken up by the European Ombudsman were transferred to other bodies, including the Committee on Petitions, which I chair.
What we, as European institutions and, in particular, as Parliament, must also take responsibility for, in my view, is people's perception of administrative fairness, how fair our institutions are perceived to be. In spite of the positive confirmation that the European Ombudsman is playing a more functional role, given the increased number of successfully resolved cases, we as Parliament, having received around 10% of the complaints, and as a committee, having received 60%...
(The President reminded the speaker of her speaking time)
In that case, may I simply add - given that you granted a little more time to someone else, I thought I could allow myself a few seconds more, Mr President, since I am also a chairman - that these institutions have a duty to take steps to improve these instruments of democracy and participation, because we also have the Treaty of Lisbon, which introduces the right of popular initiative. I believe that we must improve, though not change, the functions of these bodies; we have a duty to improve the effectiveness and the productivity of the instruments that we have given to the citizens, if we really want to help build a Europe of the peoples.
(HU) As a member of the Committee on Petitions, I too would like to say a few words. In one respect, I give my full support to the acceptance of the European Ombudsman's report. As a member of the Committee, I also see that he has performed his job in a very balanced way.
What I consider extremely important is that he has attempted to reduce the time spent processing cases. After all, we know that if anyone has a complaint, from the point of view of trust, it is vitally important that the quicker this complaint is dealt with, the quicker the complainant receives a reply. We are also aware that the majority of the complaints are ones which the Ombudsman cannot deal with. From this perspective, it will be paramount in the near future for us to provide the European Union's citizens with as much information as possible about which institution they can contact for various issues.
Cooperation between the Committee and Ombudsman was extremely good, and I hope that the same will be true in the near future as well.
Mr President, I want to congratulate the rapporteur on a very comprehensive report, and the Ombudsman and his staff. The service is improving year on year. A job well done.
However, when you read through a report and you agree with its contents, and then in the explanatory statement, you see a substantial paragraph which relates to yourself, you cannot ignore it.
What, of course, I am referring to is the paragraph where the Ombudsman criticises Parliament because, back in 2005, it rejected a request for information about the allowances paid to Maltese MEPs. Of course, the real issue was that, if that information was released, then information regarding all our allowances would have to be revealed.
As far as I am concerned, this is public money, and the public have a right to know how it is spent. We have published the amounts paid to farmers under the CAP, yet we are not publishing our own travel expenses and other allowances. As far as I am concerned, they are legitimate costs. They are incurred in doing our job on behalf of citizens. Again, my allowances for staff, for office, for travel, etc. in order to represent my constituents are entirely legitimate, and I do not need to apologise for them and I do not need to conceal them.
I am not suggesting that the privacy of my staff be compromised in any way: it does not need to be. But I am saying very clearly that, until we allow freedom of information on our allowances and expenses, citizens will see Parliament as a place which preaches transparency but does not enforce it in its own House.
I know individual Members can and do publish their expenses on their websites, but we as a Parliament have a collective responsibility to make the information available. Maybe it sounds like I am taking the high moral ground; I am not. I am merely saying it will happen, and it would be better that Parliament facilitate it rather than be pushed to do so.
(ES) Mr President, as a member of the Committee on Petitions, I would like to add a couple of observations on the amendment tabled by our group in relation to the Paliadeli report on the annual report on the European Ombudsman's activities.
In our view, far from increasing and buttressing the role of the Ombudsman, the definition of maladministration that appears in the resolution could have exactly the opposite effect. Firstly, this is because the proposed definition, being excessively slack and vague, makes it difficult to determine the cases in which the Ombudsman can or should intervene and therefore weakens his capacity to take action. Secondly, and perhaps even more importantly, the definition accords the Ombudsman a capacity for intervention that other institutions may easily regard as discretionary, because it is not properly defined and regulated.
For these reasons, we consider that the definition of maladministration contained in our amendment, tabled by my group, the Group of the Greens/European Free Alliance, is more detailed and concise and would be a much more appropriate basis for active, effective intervention, as well as being much easier for institutions and citizens to understand.
(CS) Mr President, Ombudsman, ladies and gentlemen, I value highly the activities of the European public defender of rights, but I have to say that I see three major problems in the activities of this office. The first problem is information. The wider public in the EU, in fact, does not know that such a thing as the European Ombudsman exists, let alone being able to guess what he does and the issues that they can bring to his attention. The facts are relatively clear. Almost 90% of the complaints submitted by my fellow countrymen from the Czech Republic did not fall within the remit of the European Ombudsman. The situation is no different for other Member States. The European Parliament is therefore proposing an extensive information campaign. I am not sure, however, whether we are trying to cure the right illness.
The second problem is costs. Every public institution comes at a price. With every new institution, there is an increase in the amount of bureaucracy which citizens must cope with and which they have to find their way through. It is therefore necessary to consider whether the taxpayers' money invested has brought the desired results. Last year, my fellow countrymen made 66 complaints to the European public defender of rights out of almost 800 cases from the EU as a whole that fell within the remit of the European ombudsman. These problems were handled by 70 officials, costing the taxpayer EUR 9 million. Each case taken on therefore cost more than EUR 10 000. In my opinion, that is excessive.
The third problem is subsidiarity. As a former mayor, I was rather disturbed to read that one of the few cases taken on by the ombudsman involved the planning document for the small district of Břeclav in relation to high-speed communications. I consider this to be completely unnecessary as local problems should first be dealt with locally and not here in Brussels or Strasbourg. Ladies and gentlemen, if I were in charge of this institution, I would ensure that it acted sensibly, that it operated at the lowest possible cost, and especially that it did not abuse and artificially extend its powers and its bureaucracy. In this respect, I would like to wish the Ombudsman much success.
(EL) Mr President, I support and shall vote in favour of Mrs Paliadeli's report and wish to congratulate Mr Diamandouros on the work which he has carried out. I should like to emphasise the fact that many European citizens are often faced with what we euphemistically refer to as acts of maladministration which ultimately rob them of basic rights. In my view, these acts are not due to bureaucracy or negligence, often, they are due to mistaken or the wrong policy adopted by the institutions of the European Union. Consequently, recourse to the European Ombudsman gives European citizens the facility to enforce respect for their rights.
It is therefore important for the European Parliament, the only directly elected and representative body of the European Union, to give political support to the work of the European Ombudsman so that, where possible, such acts are limited. May I say that it is clear from the report that the European Ombudsman, and from the specific work of the present European Ombudsman, that, with this sort of support from the European Parliament, he will be able to do his work more effectively over the next period.
To close, I feel that an effort must be made to give European citizens more information about the role and powers of the European Ombudsman, so that they take fast recourse to him when their basic rights are infringed.
(ES) Mr President, I would like my first words to be words of congratulation, as is only right, to Mrs Paliadeli, on the report she has presented, first of all before the Committee on Petitions and now here in plenary.
I would also like to endorse the very sensible comments made by Mrs Gruny and Mrs Mazzoni, my colleagues in the Group of the European People's Party (Christian Democrats), but, Mr President, I would like to add that the role of the Ombudsman is essential in a democratic institution. That is the conclusion that we in the Committee on Petitions have drawn, during the many visits by Mr Diamandouros to present his annual reports, like the one we are today examining in this House, or other reports within his remit.
Ladies and gentlemen, I do not propose to drown you in numbers. However, although progress has been made in the role of the Ombudsman, I have no doubt that if we were to conduct a survey of European citizens on the role of the Ombudsman, his work and his activities, we would unfortunately find that citizens see him as remote and, in many cases, are not even aware of his existence. Perhaps this is because the Ombudsman's decisions are not binding, as he himself reminded us here, or perhaps because his work is very restricted as far as the Member States are concerned, as Mr Diamandouros has pointed out in this House.
However, if we want to provide a service to citizens, then this institution - the European Parliament - and the Committee on Petitions must make an effort to strengthen and promote the work of the Ombudsman. While there are certainly many petitions, as has been pointed out here, especially on the lack of transparency, I am sure that the proper provision of information - such as the new website, which is now working, which I welcome - would make a much greater contribution, and I would like to insist on this point, to the objective that, I think, will be endorsed by all: that all citizens of the European Union should be aware of and be able to contact the Ombudsman. For this reason, I wish the Ombudsman all the luck in the world and every success, because his successes will be the successes of European citizens as a whole.
Mr President, I would like to begin by complimenting Mrs Paliadeli on her excellent report. All of us in this Chamber are playing a role in what we might call 'citizens' trust building'. However, it is extremely important that we build our European institutions on the visions and ideas of those selfsame citizens and on what they believe democracy should be.
The function of the Office of the Ombudsman has never been more important and the work of that Office must be commended. However, we must recognise that the lack of transparency, and our citizens' view of this, still remains a major issue, especially in the Commission. While I welcome the development of the new website, I do not believe it is the be all and end all.
After all, over one third of complaints relating to European institutions are related to the issue of the lack of transparency. If the promises made to the Irish people, and indeed to all European citizens, during the course of the Lisbon Treaty are to be achieved, then it will be necessary for every institution in Europe to be made more transparent and seen to be operating behind a pane of glass.
This report is a progressive step towards that goal, although more work must be done, especially on the issue of cooperating with national Ombudsmen's offices and on that of the manner in which this Parliament operates.
(HU) I, too, would like to thank the European Ombudsman for his work. If I did this now in Greek, people in this House would believe that the Greek lobby had started to cooperate with the Ombudsman, rapporteur and the speakers.
However, it is precisely in the interests of trust and transparency that it would be a good idea for us to focus on accepting the report on the Ombudsman's activities very soon, even before the Ombudsman election campaign is launched. Ombudsman, whether it is you or someone else who continues this work, I hope, in fact, we all hope, that the Ombudsman will carry out a briefing tour to more than just two regions in Europe, which will perhaps help reduce these percentage scores. We all want to make our work more transparent, which includes Parliament's work as well.
(PL) Mr President, Mr Diamandouros, as in previous years, the Ombudsman has presented a very objective report of his activities, from which can be established how important his mission is for the citizens of the European Union.
A new feature of the report for 2008 is the work of the Ombudsman with respect to the European Investment Bank. The EIB is the most important institution giving loans for investment in the EU and candidate countries. In spite of the significant autonomy enjoyed by the EIB in the institutional structure of the EU, it must comply with the standards of good administration. Therefore, it was with pleasure that I received news of the dialogue which began between the Ombudsman and the European Investment Bank in 2008, and of the signing of an understanding on compliance with the principles of good administration. In this understanding, the EIB has undertaken to establish an internal procedure for investigating complaints, which it did not have hitherto. I am also glad that the Bank has undertaken to apply the same standards in the area of good administration towards everyone who applies for a loan, both to EU citizens and those who are not EU citizens. I hope the European Parliament will be kept informed on the development of this cooperation between the Ombudsman and the EIB. Once again, I congratulate you on your report.
(HU) The European Ombudsman has done an outstanding job. This sentiment has also been echoed by the Committee on Petitions, and I support his re-election. One of the reasons for this is that he has demonstrated openness in such a delicate matter as national minorities. On this point, I would like to draw attention to the fact that the European Union's relationship with national minorities is totally unclear.
At last, there is a mention of minorities in the Treaty of Lisbon, the 100 000 page acquis communautaire. However, the relationship with minorities is unclear because if, for example, a pernicious language law is accepted in Slovakia, this indicates that minority matters are not part of the Community's remit. On the other hand, new Member States are obliged, on their accession, to sign and ratify the European Charter for Regional or Minority Languages and the Framework Convention for the Protection of National Minorities covering minority matters. In this respect, there are two different messages being given, making the European Union two-faced. This requires clarification because 15% of Europe's citizens are indigenous or immigration minorities, which also includes 12 million Roma.
This is an extremely important and serious problem in Europe. It would be ideal if the Ombudsman, as part of his work in the future - and I do hope he continues this job - could focus a great deal of attention on this issue.
(DE) Mr President, ladies and gentlemen, I have four comments to make on this report.
The first is that the Ombudsman is an indispensable part of a democratic European Union and, most importantly, one that is close to the citizens.
My second point is that, after initial teething troubles, the collaboration between the Committee on Petitions and the Ombudsman has been excellent.
Thirdly, the Committee on Petitions and the Ombudsman, together, are the key measurement station, if you will, for a citizen-friendly Europe.
Fourthly, as a member of the Committee on Petitions, I continue to look forward to critical dialogue with the citizens of the European Union, particularly now, once the new treaty has entered into force. The European Union is there for the citizens, not the other way round, and we must together endeavour to ensure that it stays that way and that it is improved.
(FR) Mr President, first of all, I should like to congratulate the European Ombudsman on the record number of inquiries closed in 2008. I am sure that his new Statute will enable him to work even more effectively and to respond quickly to the citizens' complaints, by strengthening the mutual confidence between the Ombudsman and the citizens.
The Ombudsman's priority must be to prevent maladministration. I am sorry to say that we have made very little progress along these lines. Nevertheless, I hope that, with the entry into force of the Charter of Fundamental Rights and with the Treaty of Lisbon, this aspect will be strengthened.
The second challenge will be to continue promoting transparency within the European institutions. The third challenge, in the years to come, will be the introduction of information campaigns to ensure that our citizens are one hundred per cent aware of their rights.
Lastly, the European Network of Ombudsmen is an important platform for cooperation and for the exchange of best practices among the various countries. Bulgaria actively participates in this network. Not only has it acquired the necessary experience, it has also increased the influence of this institution in recent years.
(FI) Mr President, I would like to thank the Ombudsman, Mr Diamandouros, in particular, for having resolutely supported Parliament's efforts to advocate and increase transparency in decision making and, as we know, ladies and gentlemen, this work needs to be continued. It presents certain challenges. Commissioner Wallström mentioned codes of good administrative behaviour, and I would like to ask her and Mr Diamandouros whether it is not time, now that the new Commission is starting its work, to make a proposal for legislation that would apply to all the institutions and oblige them all to adhere to the principles of good governance. As far as I know, each Member State has such legislation in place.
(DE) Mr President, as a member of the Committee on Petitions, it is important to me to be able to represent the interests of the citizens even better than at present. I would like a wider public to become aware of the possibility of airing its problems in Parliament. This is particularly the case given the entry into force of the Treaty of Lisbon. Ombudsman, in any case, I wish you even greater success in the future.
(EL) Mr President, my thanks to Mrs Paliadeli for her report. The role of European Ombudsman is indeed a critical role, especially in these times when, with the Treaty of Lisbon, we are trying to create a more citizen-friendly Europe. As such, the role of the European Ombudsman is crucial and decisive. I consider that Mr Diamandouros has been efficient and consistent and has worked to promote transparency and to address issues relating to a lack thereof. Moreover, he has worked to safeguard effective means of recourse, both within the European Union and in the Member States themselves.
In general, this approach demonstrates an overall spirit of service towards citizens by the European institutions and, of course, the citizen - via this process as a whole and with the efforts which we must continue to make - feels greater confidence in all of us, in all the institutions of the European Union.
As such, and this brings me to the end, I consider that Mr Diamandouros was successful in his work and I think that today's debate and the report submitted give us very good reason to elect a new European Ombudsman for the next term of office.
European Ombudsman. - Mr President, let me begin by thanking very warmly all the Members of Parliament who have made very constructive and very positive remarks about the work of the Ombudsman. I deeply appreciate this. I also thank those that have made constructive critical remarks about the work of the Ombudsman. That is exactly what I am here for: to learn from your suggestions and your criticisms so as to be able to carry forward the work of the Ombudsman, the better to serve citizens in the future.
Let me say very briefly that the major concerns that I understand you to have expressed have to do with the need for greater transparency and, if re-elected, I will certainly try to redouble my efforts to promote transparency and good administration, for which I feel primarily responsible in the Union.
The Lisbon Treaty opens up all sorts of new possibilities, and I certainly intend to make the maximum use of the opportunities allowed me by the treaty, again in order to serve citizens better, cooperating at all times with Parliament's Committee on Petitions and with this august body.
Having said that, I would also briefly like to thank Commissioner Wallström for her work, for her comments and warm words of support, and to repeat and confirm the fact that, as the Commission comprises 66% of the Union's entire civil service, it is inevitable that most complaints will be brought against the Commission. That is certainly the case.
Let me address the issues which were brought forward by Mr Boştinaru and Mr Czarnecki on the issue of greater cooperation with national ombudsmen, particularly also beyond the EU's borders. There are two points here. I certainly have sustained contacts with all the ombudsmen from the candidate countries, who are beyond the EU borders in that sense. Beyond that, I have very close cooperation with the Commissioner for Human Rights of the Council of Europe, who has been designated by his institution as the point of contact for all the ombudsmen within the Council of Europe.
My own feeling is that, were I to go beyond that point, I would be entering into the area of international relations contacts, which in fact are the pre-eminent domain of the Commission, so I tried to strike a balance in that area. However, I am acutely aware of the need for greater cooperation in all areas and I try to achieve it.
On the amount of time that it takes to resolve cases, touched on by Mrs Göncz, let me just say that we have now been able to reduce the time very significantly, and on average more than 50% - about 55% - of all cases are now closed in less than a year or in about 12 months. If you bear in mind that we need to work in 23 languages, which requires a great deal of translation, I think this is not an excessive time. I am giving you an average, because the simple cases are usually resolved in about three or four months; I just wanted to clarify that point.
Let me, in her absence, thank and applaud Mrs Harkin's position of support for my position concerning greater transparency, even in what are perhaps difficult situations, if I may put it thus.
In response to Mr Vlasák's comments about the Ombudsman, I take these comments very much to heart. But let me point out that the Ombudsman should not be judged only in terms of the number of complaints or inquiries that he handles. We handle more than 11 000 requests for information in addition to complaints each year. I travel extensively throughout the Member States at all times. During my mandate, I have made more than 350 trips throughout the Union, and also have reached out to all sorts of constituencies and spoken in large numbers of areas.
So the resources that are being expended by the Ombudsman to serve citizens go far beyond merely the number of complaints that are handled, and I would like this august body to bear that in mind. I am sure that most of you do know this, but I just want to make that clarification.
Lastly allow me, since this is the last time that I will address this body during this current mandate, to express from this position my sincere thanks to all the interpreters for the work they have done for me for the past five years.
Mr President, my thanks to the members of this sitting for their constructive comments and kind words about my report.
The Committee on Petitions and I personally had the very special honour of drafting the report on the annual report on one of the most important institutions of the European Union, the European Ombudsman, and we came to the conclusion that the activities which Mr Nikiforos Diamandouros carried out in 2008 served the institution and the obligations which derive from it consistently, seriously and effectively.
With his impartial and objective stance towards strong institutions and bureaucratic attitudes, the European Ombudsman strengthened his standing, not only because he helped European citizens on matters of administrative negligence or inefficiency, but mainly because he strengthened their confidence in the European Union and its institutions.
We consider that, in 2008, the Ombudsman supported the institution with respect for the rules of law and with a deep social awareness, thereby setting a high standard for coming years. We trust that proper administration of the obligations and rights of this institution by the European Ombudsman over coming years will promote sound administration in the institutions of the European Union even more effectively and will foster an even more citizen-friendly attitude on the part of its institutions. We feel that this will vindicate not only the institution of the European Ombudsman and, indirectly, the institution of the ombudsmen in the Member States, but also a stronger role for the European Parliament, which controls and elects him.
The debate is closed.
Written statements (Rule 149)
The report submitted by the European Ombudsman for 2008 is extremely balanced and comprehensive. I wish to take this opportunity to congratulate Nikiforos Diamandouros and his team for the work they have done.
We note, first of all, an increase in the number of complaints registered by the Ombudsman during 2008 - 3 406 complaints, compared to 3 211 in 2007. This fact can be interpreted in a positive light if we think in terms of European citizens exercising their democratic right to have access to information, but also in a negative light if we examine the content of these complaints.
The main forms of alleged maladministration featuring in the inquiries opened in 2008 were the lack of transparency, including the refusal to supply information, and the abuse of power. I find it alarming that 36% of inquiries are based on a complaint relating to a lack of transparency shown by European institutions, as European administration is a key element in building citizens' trust as part of the European project. I also believe that we must do our utmost to increase the decision-making and administrative transparency of our institutions.
The EU is a jungle - not only in terms of its subsidies, but also in relation to its competences, its decision-making processes and even its Internet presence. In a word, for the average citizen, the EU remains a riddle wrapped up in an enigma. This very area is one that the Treaty of Lisbon could have tackled. It could have ensured greater transparency, it could have ensured a Europe made up of its cultural peoples and the historic nation states in equal partnership, diverse, federated and subsidiary in its internal design, but united and strong outwardly in order to represent European interests. There appears to be little interest in transparency, however - Council decisions and the appointment of presidents of the Commission take place behind closed doors. A common Internet presence requires the consistent use of the EU's working languages - German, English and French, with which it is possible to reach the majority of EU citizens. The current Presidency of the Council would do well to take note of this. The establishment and work of the EU Ombudsman is a step in the right direction, but there is a need for greater efforts if we want to narrow the gulf between the EU and the citizens. The most important step would be to hold referendums on subjects that point the way forward, where the results of these referendums would have to be respected. The Beneš Decrees absolutely cannot legitimise injustice. Even an ombudsman is of little help to second class citizens.
The European Ombudsman's report does not reflect the experiences that I have had as a human rights lawyer in Hungary. It does not mention that in autumn 2006, the police, orchestrated by the government, injured, imprisoned and subjected to sham criminal proceedings several hundred peaceful pedestrians and demonstrators commemorating a special event. The EU has remained silent. It is also saying nothing about the fact that since then, the police have been regularly, and illegally, checking the papers of those demonstrating for change, as well as recording them on video, illegally harassing them and often arbitrarily arresting them.
It is also 'thanks' to the European Union's outrageous passive stance that 16 opposition activists have been held in custody for months on suspicion of a 'terrorist act'. Their 'principal crime' is that they set up a movement for disclosing acts of corruption committed by the government. The manner in which their homes have been searched and possessions confiscated, along with the constant, blatant violation of their rights as detainees, totally contravenes European human rights norms.
For example, random, intimidating house searches have been carried out by large numbers of masked commandos, without any authorised person of trust or other guarantee. Computers have been confiscated with a complete disregard for legal guidelines and without any expert record made of the data currently stored, allowing the authorities to falsify evidence and settle scores again with political opponents. We are expecting definite intervention from the EU.
Article 41 of the Charter of Fundamental Rights states that 'every person has the right to have his or her affairs handled impartially, fairly and within a reasonable time by the institutions and bodies of the Union'. Being familiar with the European Ombudsman's performance report for 2008, today we must unfortunately still acknowledge the fact that the most frequent type of maladministration in the EU institutions that is cited in complaints is a lack of transparency (36% of all inquiries).
For me, it is indeed worrying that, although the European Parliament approved the Ombudsman's Code of Good Administrative Behaviour in 2001 with its own resolution, the other institutions of the Union have not fully followed the requests made by Parliament.
I fully support the rapporteur's proposals that maladministration should henceforth be interpreted more widely, so that in addition to illegal administrative acts and breaches of binding norms and principles, it would include incidents where administrative institutions have been negligent, acted non-transparently or broken other principles of good administration. I also personally appeal to the EU institutions and the future Ombudsman to increase the transparency of the EU's assessment processes and administrative structures, drawing up a code which will function effectively, in order to reduce maladministration in the EU.
Mr President, ladies and gentlemen, at the outset, I would like to thank the rapporteur, Mrs Paliadeli, for a very comprehensive and clear report, and the Ombudsman and his staff for their tireless efforts at eliminating improper administration and raising standards of administration in the European Union. The European Ombudsman plays a significant role, intervening in accordance with the principle of making 'decisions as openly as possible and as closely as possible to the citizen'. I am pleased to read the report, which shows that the Ombudsman has continued to exercise his powers in an active and balanced way, by handling complaints and maintaining constructive relations with European institutions. However, I view with concern the fact that the number of complaints rose in comparison with 2007. Fortunately, this was by only 6%, but it should be a warning to our institutions. The administration should draw a lesson from this fact, and avoid mistakes and incorrect action in future by applying the recommendations presented in the report. I endorse the rapporteur in her appeal to the institutions and authorities of the European Union to bring their practice into line with the provisions of the Code of Good Administrative Behaviour. Eight years have passed since the European Parliament adopted the resolution which approved the code. That is a very long time. Adaptation of the provisions of the code will help us achieve broader cooperation and synergy for the most effective response to the needs of our citizens.